Citation Nr: 9915409	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-24 405	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for avascular necrosis of 
the left hip, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



REMAND

The veteran served on active duty from August 1986 to October 
1995.

This case comes to the Board on appeal from an April 1997 
rating decision of the Columbia, South Carolina, Department 
of Veterans Affairs (VA), Regional Office (RO) which, in 
pertinent part, denied entitlement to a disability rating in 
excess of 20 percent for avascular necrosis of the left hip.  
In May 1998, the veteran requested that his claims folder be 
permanently transferred to the Atlanta, Georgia, VARO, as he 
now resides in that jurisdiction.

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
In a June 1997 Statement in Support of Claim, he requested 
that he be scheduled for a formal hearing.  In a July 1997 VA 
Form 9, he indicated that he did not want to appear 
personally at a hearing before a member of the Board.  Thus, 
it appears that he desires a personal hearing before a local 
hearing officer at the RO.  On remand, the veteran should be 
afforded such a hearing.

Given the nature of the veteran's disability, which is 
appropriately rated based upon limitation of motion, he 
should also be afforded another VA examination on remand.  
The most recent March 1998 VA examination report did not 
conform to the standards imposed by 38 C.F.R. § 4.40 and 4.45 
and emphasized by the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) in DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995), 
that examination reports specifically account for the 
functional loss, if any, due to pain.  

In DeLuca v. Brown, the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability or incoordination.  

Because the severity of the veteran's service-connected left 
hip disorder is evaluated in part by reference to limitation 
of motion, consideration must be given to the criteria 
discussed in the DeLuca case, and VA is required to obtain 
adequate and competent evidence that will permit an informed 
assessment of whether greater limitation of motion or 
additional functional loss is likely to arise on use or 
during flare-ups.  Therefore, further development is required 
in this regard.

Under the circumstances of this case, the Board finds that 
additional assistance is needed, and the case is REMANDED to 
the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected left hip disorder 
since 1998.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

The Board is particularly interested in 
treatment received at any VA Medical 
Centers.  With respect to any VA 
records, all records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Schedule the veteran for an 
appropriate VA examination of the left 
hip.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left hip disorder and 
discuss the degree of any hip 
disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1998).    

The examiner should note the detailed 
range of motion measurements for the 
left hip and should state what is 
considered normal range of motion.  Is 
flexion limited to 10 or 20 degrees?  Is 
there any ankylosis?  38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5252 (1998)  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left hip used 
repeatedly.  All limitation of function 
must be identified.   If there is no 
pain, no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

3.  Schedule the veteran for a personal 
hearing before a hearing officer at the 
RO.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  Consideration should be 
given to DeLuca v. Brown, 8 Vet. App. 
202 (1995).

6.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


